Citation Nr: 1421311	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for an anxiety disorder (claimed as posttraumatic stress disorder (PTSD), anxiety and depression), currently rated as 10 percent disabling. 

2.  Entitlement to an increased initial rating for lumbar strain (claimed as a back condition), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for an anxiety disorder, not otherwise specified (claimed as PTSD, anxiety, and depression), evaluated at 10 percent disabling; and for lumbar strain (claimed as a back condition), evaluated at noncompensable, with each effective from July 21, 2008.

The Veteran submitted a timely Notice of Disagreement (NOD) in October 2008, indicating his disagreement with the ratings assigned to each disability.  The RO then furnished the Veteran a Statement of the Case SOC in October 2008.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in December 2008.  Subsequently, in a January 2009 rating decision, the RO assigned a 10 percent rating for the lumbar strain, effective from July 21, 2008.  The appeal was sent to the Board and the Board remanded the issues in August 2011.

The Board notes that the Veteran was scheduled for a travel Board hearing in May 2010 but a May 2010 Report of Contact shows that the Veteran requested that the hearing be rescheduled in St. Petersburg, Florida, because he had moved.  He was notified by RO letter dated in July 2010 that the hearing was rescheduled in St. Petersburg, Florida, for September 21, 2010.  That notice was sent to the address recorded in the Report of Contact as being the Veteran's new address.  However, the Veteran did not attend that hearing.  Without good cause for the Veteran's failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the documents contained within are either duplicative or not relevant to the issues on appeal.  

The issue of entitlement to an increased initial rating in excess of 10 percent for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar strain is manifested by pain, with forward flexion of the thoracolumbar spine limited to 85 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there are no objective findings of any associated neurological disability and there have been no incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a July 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The July 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2008 Rating Decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2008 letter meets the VCAA's timing of notice requirement.

Additionally, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i)  (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565   (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.

Further, the Veteran has been medically evaluated in conjunction with his claims.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher disability rating for his lumbar strain (lumbar spine disability).  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 10 percent disabling from July 21, 2008.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

VA treatment records show the Veteran has received intermittent treatment for a lumbar spine disability since July 2008.  

The Veteran was first afforded a VA examination in August 2008 to evaluate the severity of his lumbar spine disability.  The Veteran denied a history of hospitalization, surgery, trauma, neoplasm, urinary incontinence, and erectile dysfunction.  He complained of stiffness, weakness, and pain in the lumbar area of his spine.  The Veteran denied fatigue and decreased motion.  Upon examination, there was no objective evidence of spasms, atrophy, guarding, pain on motion, tenderness, or weakness in the cervical or thoracic spine.  Reflexes were 2+ bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion on the right and left to 30 degrees, and lateral rotation on the right and left to 30 degrees.  There was no additional loss of motion on repetitive use.  

Then, in June 2010, the Veteran was provided another VA examination for his lumbar spine disability.  His complaints were the same as were reported during the August 2008 examination, but he stated that the pain, which he described as a dull, constant, ache, had been getting progressively worse.  He denied flare ups, but stated the pain worsened with prolonged standing.  He also denied weight loss, unsteady gait, fever, chills, dizziness, and visual disturbances.  Additionally, he denied numbness, but complained of bilateral lower extremity weakness.  He also denied bowel and bladder incontinence, but complained of unrelated erectile dysfunction.  He stated that the back pain made it difficult for him to stand on his feet for long periods of time, including while at work as a store cashier and stock person.

Upon examination, the examiner found that the Veteran's gait was normal.  He noted flattening of the lumbar spine, but noted that there was not significant tenderness to palpation of the paraspinals or spinous processes.  Muscle strength was 5/5 bilaterally except the hip flexors were 4/5.  Sensation was intact to light touch and muscle stretch reflexes were 2+ bilaterally.  The thoracolumbar spine range of motion testing showed flexion to 90 degrees without pain, extension to 25 degrees with pain beginning at 20 degrees, left and right lateral flexion and rotation were each shown to 30 degrees with pain at the end of motion.  There was no additional loss of motion on repetition due to painful motion, fatigue, weakness, or incoordination.  The examiner also noted that the Veteran's CT scan results showed a "broad based disk bulge at L4-L5 with hypertrophied facet joints and ligamentum flavum."  He also noted "moderate right and mild left foraminal narrowing."  The examiner listed lumbar spondylosis, lumbar degenerative disk disease, and lumbar strain in the diagnoses.  He additionally noted that lumbar radiculopathy was "unlikely."  

The June 2010 examiner was subsequently asked by the RO to clarify his opinion as to the diagnoses he provided.  The RO inquired as to whether the lumbar spondylosis and degenerative disk disease were a progression of or secondary to the lumbar strain, for which the Veteran is service-connected.  The examiner explained that the lumbar spondylosis and degenerative disk disease are less likely as not a progression of, or secondary to, the lumbar strain.  He explained that the records related to the Veteran's lumbar spine disability did not show "disk bulging," which he explained is an insignificant finding that can be seen in up to 40% of the population.  They also were negative for degenerative joint changes until February 2010.  He explained that the degenerative joint changes of the spine are "not an unexpected finding with aging."  With regard to his finding of a flattening of the lumbar spine, the examiner explained that it is a "non-specific finding" that is "multifactorial in etiology and may be associated with lumbar strain and lumbar degenerative joint disease."  He stated that it would be "speculative to opine" the degree to which the lumbar strain or degenerative joint disease contribute to the lumbar flattening.  Finally, he explained that there was no objective evidence of lumbar radiculopathy.

Then, as required by the February 2011 Board remand, the Veteran was scheduled for another VA examination of his lumbar spine.  His complaints regarding his back pain remained largely unchanged, though he did note that his pain was worse.  The Veteran denied bladder incontinence, bowel incontinence, erectile dysfunction, weakness of the lower extremities, falls, and unsteadiness.  He complained of decreased motion, stiffness, spasms, and spine pain, which he described as a dull, aching, constant pain.  There was no history of hospitalizations related to the spine disability.  Upon examination, the examiner noted lumbar flattening but indicated there were no objective signs of spasm, atrophy, guarding, pain with motion, or weakness.  The examiner did note tenderness in the thoracolumbar spine.  

Range of motion testing of the cervical spine showed that the Veteran had flexion to 45 degrees and extension to 45 degrees.  His left lateral flexion was to 30 degrees and right lateral flexion to 35 degrees.  He exhibited left lateral rotation to 60 degrees and right lateral rotation to 80 degrees.  Thoracolumbar spine range of motion testing reflected that the Veteran had flexion to 85 degrees and extension to 25 degrees.  He had left lateral flexion to 25 degrees and right lateral flexion to 20 degrees.  Finally, he had left lateral rotation to 25 degrees and right lateral rotation to 30 degrees.  There was no objective evidence of pain during the range of motion testing and no additional limitation on repetitive motion testing.  Reflex testing revealed the Veteran had normal reflexes in his bilateral knees and hypoactive reflexes in his bilateral ankles.  All sensory examination findings were normal, as were the findings from the detailed motor examination.  The examiner made a diagnosis of degenerative disk disease and osteoarthritis of the lumbosacral spine.  He explained that the Veteran's back disability made performing work duties more difficult for the Veteran due to decreased mobility and problems with lifting and carrying things, as well as pain.  

Finally, as requested by the prior remand, the examiner discussed the previous VA examination findings.  Specifically, he noted that the August 2008 examiner failed to note the abnormal X-ray findings from July 2008 that revealed spondylosis of the lumbar spine.  Thus, the examiner found that the diagnosis at that time should have been spondylosis of the spine, not lumbar strain.  The examiner went on to state that because the degenerative disk disease was shown on the February 2010 CT scan of the lumbar spine, it would most likely have been present at separation had they performed a CT scan.  The examiner explained that it is difficult to see on X-ray, which was the only imaging test that was performed at that time.  The examiner stated that the Veteran's degenerative disk disease was "caused by his 20 years in service and not from the 3 years" after separation.  He indicated that the lumbar strain, lumbar spondylosis, and degenerative disk disease should all be service-connected conditions and that the symptoms of the presumed lumbar strain are the same as the lumbar spondylosis and degenerative disk disease.  

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less, forward flexion of the cervical spine to 30 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2013).  At the March 2011 VA examination, the Veteran's forward flexion of the cervical spine was shown to be to 45 degrees, and the combined range of motion was shown to be 295 degrees.  Forward flexion of the thoracolumbar spine was shown to be 85 degrees, and the combined range of motion was 210 degrees.  Additionally, there is no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the Board finds that the Veteran's disability did not warrant a rating in excess of 10 percent at any point during the appeal period.  

All three VA examiners noted the range of motion was not additionally limited by fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for the entire period on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Additionally, the Veteran denied any incapacitating episodes of spine disease or periods of hospitalization during the March 2011 VA examination.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran's neurological examination was normal on all three VA examinations.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any objective neurological manifestations sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is adequate.  Ratings are provided for a spine disability that is more severe than the Veteran's current condition.  Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's current lumbar spine disability as the criteria assess the disease's manifestations and effects during the time period in question.  Also, there is no indication of frequent hospitalizations related to the Veteran's condition.  Consideration of an extraschedular rating is thus not warranted. 
   
Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Although the VA examiner noted that the Veteran's condition makes it more difficult for him to work, he did not indicate that the Veteran was unemployable.  As the record shows, the Veteran was employed full-time as a cashier and stocker for a General Store, and was re-hired part-time for the same position and by that same employer upon his return to the United States from an 8-month stay in Turkey.  See VA Report of Examination, dated June 8, 2010; VA Report of (Psychiatric) Examination, dated March 14, 2011.  Thus, there is no evidence of unemployability related to the Veteran's lumbar spine disability.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (finding that TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

An increased initial rating in excess of 10 percent for lumbar strain is denied.





REMAND

The Board finds that additional development of the claim for a rating in excess of 10 percent for an anxiety disorder (claimed as PTSD, anxiety and depression) is warranted. 

In the May 2013 Informal Hearing Presentation, the Veteran's representative indicated that the VA psychiatric examination from March 2011 did not give "an accurate assessment" of the Veteran's degree of impairment in occupational and social functioning because the examination yielded "unreliable/inconsistent results."  The representative went on to request that the Veteran be afforded a new examination to determine the severity of his anxiety disorder. 

The Board notes that the examiner who performed the March 2011 examination indicated she could not give an accurate assessment of the Veteran's anxiety disorder based on the Veteran's "significantly elevated" symptomatology on the "Structured Inventory of Malingered Symptomatology" examination.  The examiner explained that the Veteran showed "simulated psychosis, simulated amnesia, simulated depression, simulated low intelligence, and simulated neurologic impairment."  The examiner also noted that there was a "high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders" during the Veteran's examination.  However, the examiner did not describe in what way the Veteran displayed the "significantly elevated" symptomatology.  The examiner also noted that due to the Veteran's "heavy to moderate alcohol use" she could not delineate symptoms associated with each disorder without resorting to mere speculation.  Finally, she opined that a "more precise" diagnosis or degree of impairment in social and occupational functioning could not be stated "as it appears this examination may have yielded unreliable/inconsistent results" based on exaggeration or feigning.

As noted above, the VA examiner did not detail in what ways the Veteran simulated or exaggerated his symptoms.  Accordingly, the Board finds that the March 2011 VA examination is incomplete, and another examination is required to better identify the symptoms associated the Veteran's anxiety disorder, and how frequency, severity and duration of such symptoms affect the Veteran's social and occupational functioning.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the level of severity of his anxiety disorder.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  

All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected anxiety disorder and indicate the impact the symptoms associated with his anxiety disorder have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

(1) Identify the symptoms associated with the Veteran's service-connected anxiety disorder (claimed as PTSD, anxiety and depression);

(2) Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected anxiety disorder (claimed as PTSD, anxiety and depression); and

(3) Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's anxiety disorder (claimed as PTSD, anxiety and depression) result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  The reasons and bases of any opinions given should be provided.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and re-adjudicate the issue of entitlement to an increased initial rating for an anxiety disorder (claimed as PTSD, anxiety and depression), currently evaluated at 10 percent disabling.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


